I dissent from the decision of the majority in this case for the reason that, upon the question of fact presented, the mental incompetency of the party seeking a review of the judgment, the Court of Appeals heard evidence and based its decision of the question presented in the case upon its finding from the evidence before it that neither at the time said order was made nor at any time within the period prescribed by statute for perfection of error proceedings was she of such mental condition as to come within the exceptions prescribed by the provisions of Section 12270, General Code. There being evidence in the record in support of such finding, this court, consistently with its rule and the statute, should not review the record to ascertain whether the judgment is supported by the weight of the evidence. *Page 311